Dore, J.
(dissenting). On the facts disclosed the issues of notice and negligence were not issues of law but of fact which were properly submitted to the jury and have been resolved by the jury in plaintiff’s favor. The judgment should be affirmed.
Cohn, J., concurs.
Judgment, as amended, dismissing the cross-complaint of the defendant 313-321 W. 37th Street Corp. against the defendants National Transportation Corp., 310 West 38th Street Corp., Yellow Taxi Corporation, New York, and Parmoco, Inc., affirmed, with costs to the defendants-respondents against the defendant-appellant, 313-321 W. 37th Street Corp. Judgment in favor of the plaintiffs and against the defendant 313-321 W. 37th Street Corp. reversed, with costs to said defendant and plaintiffs’ complaint dismissed on the merits, with costs.